Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “significantly higher” in claims 1 and 14 is a relative term which renders the claim indefinite. The term “significantly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While the specification references the term “significantly higher” when discussing failure load in [0044] in comparing uniform cross-section channeled separator plate 601 to the sinusoidal wave patterned separator plates 602, 603, and 604 and references FIGs 6 and 7, there is no discussion regarding any degree of “significance” required to satisfy the limitation of the claims and . 
The term “significantly better” in claims 9 and 18 is a relative term which renders the claim indefinite. The term “significantly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While the specification references the term “significantly better” when discussing heat transfer in [0044] in comparing separator plates 602 and 603 with both the straight-walled separator plate 601 and the separator plate 604 having some straight-through airflow paths, there is no discussion regarding any degree of “significance” required to satisfy the limitation of the claims and therefore, lacking description as to defining a standard for assessing a “significantly better” heat transfer of one plate compared to another, the claim is indefinite.

Response to Arguments
As previously addressed in the Advisory Action filed 07 February 2022, Applicant's arguments filed 19 January 2022 have been fully considered but they are not persuasive. The Applicant arguments are directed to Gurney not meeting limitations of the claims however, the claims are rejected by Gurney in view of Haltiner. Applicant argues that Gurney does not teach a sinusoidal wave running the length of the channel however, it is this feature that is addressed by modifying Gurney with the teachings of Haltiner to extend the pattern thereacross the plate and one having ordinary skill in the art as of the effective filing date of the claimed invention would be motivated to modify GURNEY with the teaching of Haltiner to extend the pattern thereacross the entire channel length in order to maximize the effect of such patterns inducing a swirl into the gas flow, improving heat transfer, and enhancing exposure of gas molecules to a catalyst (see Haltiner [0020-0024]). Lacking structural distinction between the claimed sinusoidal wave and that taught in the prior art, it would not be unreasonable to assert the heat transfer and other properties such as compressive load improvement of the prior art meet the limitations of the claims as the prior art structure is indistinguishable from the claimed structure (see MPEP 2112). 

Claim Objections
Claim 14 is objected to because of the following informalities:  In the second to last line of the 19 Jan 2022 Claim set, there is a typo between “wherein” and “the sinusoidal”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1-5, 8-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0211533 A1 to Ishida et al. (cited in IDS filed 05 Nov 2020, newly relied upon by Examiner), hereinafter referred to as “ISHIDA”.
Regarding Claims 1 and 14, ISHIDA teaches fuel cell assembly (see fuel cell stack 10) having  fuel cell separator plate (see metal separators 14 in [0048-0071) comprising: 
an anode plate (see anode 56 in [0076-0078]); an anode side diffuser layer (see anode 56 having a gas diffusion layer in [0078]); a membrane electrode assembly (MEA) (see membrane 52 forming a MEA in [0077]); an anode gasket and a cathode gasket (see resin frame members 58, 60 in FIGs 8, 9; see also [0079-0082]); a cathode side diffuser layer (see cathode 54 having a gas diffusion layer in [0078]); a fuel cell separator plate (see first metal separator 14 in [0054-0071], or alternatively, see second metal separator 18 or third metal separator 20) comprising; a pair of gaskets (see seal members 46, 48, and 50 being thereon first, second, and third metal separators 14, 18, 20, respectively; it would be obvious to one having ordinary skill in the art that the seal member 46 for first metal separator 14 (or alternatively seal 
a first edge and a second, opposing, edge (see annotated FIG 4); wherein the separator plate (first metal separator 14) defining a series of airflow channels (see oxygen-containing gas flow field 26 including wavy flow grooves 26b recessed and formed between wavy protrusions 26a in [0054-0071]) and extending longitudinally between the first and second opposing edges of the separator plate (see annotated FIG 4); 

    PNG
    media_image1.png
    526
    884
    media_image1.png
    Greyscale

wherein the separator plate comprises non-linear airflow channels (wavy flow grooves 26b) having a width (w) and walls formed from a linked series of bumps (wavy protrusions 26a) opposite to corresponding recesses (wavy flow grooves 26b); wherein the distance between the first and second opposing edges corresponds to a channel length 1 and the wavy protrusions 26a and wavy flow grooves 26b (see annotated FIG 4 above); wherein the linked series of bumps (320) and recesses (321) run the entire channel length 1.  ISHIDA having wavy protrusions 26a and grooves 26b teaches a substantially sinusoidal wavelike structure and the waves have amplitude and frequency. While ISHIDA is silent to teaching the failure load of its metal separator having wavy protrusions and grooves 26a, 26b therealong as compare to straight or partially straight channels, ISHIDA teaches a substantially identical structure to that of the claims therefore, it would be reasonable for one skilled in the art to conclude the first metal 
Regarding Claim 2, ISHIDA teaches the separator plate having airflow channels (see first oxygen-containing gas flow field 26 in [0054-0059], FIG 4) wherein the wave-shaped channel grooves 26a have a crest (see wavy protrusions 26a having a height in FIG 4) and trough (see there being depth to the wavy flow grooves 26b) wherein a separation between adjacent crests or between adjacent troughs can be a channel width (see annotated FIG 4 below).

    PNG
    media_image2.png
    526
    884
    media_image2.png
    Greyscale

Regarding Claim 3, ISHIDA teaches a metal plate having wavy protrusions 26a and wavy flow grooves 26b being appropriate to effectively support the load applied thereto (see [0138-0150]). As the structural limitations of the claim are met by the teachings in ISHIDA, it can be reasonably argued that amplitude and width values would be met (see MPEP 2112). 
Regarding Claims 4 and 5, ISHIDA teaches wavy protrusions 42a across the first metal separator 14 (see [0054-0057]) wherein there appears to be 8 cycles therebetween protrusions 26ae nearest the first edge and the 26ae nearest the second edge (see annotated FIG 4 below), and further teaches the tangent of the sinusoidal waves of the airflow channels being along a line perpendicular to that of the first and second opposing edges, particularly see annotated FIG 4 above wherein the tangent of 

    PNG
    media_image3.png
    526
    884
    media_image3.png
    Greyscale

Regarding Claim 8, ISHIDA teaches wavy protrusions 42a across the first metal separator 14 (see [0054-0057]) wherein there appears to be 8 cycles therebetween protrusions 26ae nearest the first edge and the 26ae nearest the second edge (see FIG 4), however, is silent there being alternate embodiments including 3 and 5 complete cycles. The Examiner notes that size and bending stress applied in addition to the desired gas flow would factor into determining the shape, particularly the number of cycles of wave-shaped protrusion along the length l. As ISHIDA teaches a first metal separator 14 of appreciable structure, changes to size and shape are not patentable distinctive over the prior art (see MPEP 2144).
Regarding Claims 9 and 18, ISHIDA teaches a substantially identical structure to that of the claims therefore, it would be reasonable for one skilled in the art to conclude the first metal separator 14 taught in ISHIDA (see [0054-0071], see at least FIGs 4,5) therein comprising the structural limitations would further meet the limitations of the claim (see MPEP 2112).
Regarding Claims 10-13, ISHIDA teaches a plurality of wavy protrusions 26a across the first metal separator 14 having an amplitude and a wavelength (see FIG 5 having width h of amplitude of wavy protrusion 26a, [0057-0071]), see further FIG 4 showing metal separator plate) however, ISHIDA is 

Alternatively, Claims 1-5, 8-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0110740 A1 to Gurney et al. (cited in IDS 30 Mar 2021), hereinafter referred to as “GURNEY” in further view of US 2003/0031904 A1 to Haltiner JR. (previously cited by Examiner), hereinafter referred to as “HALTINER”.
Regarding Claim 1 and 14, GURNEY teaches an air-cooled fuel cell assembly (see [0001-0011]) comprising: an anode plate 101; an anode side diffuser layer 102; an anode gasket 103; a membrane electrode assembly (MEA) 104; a cathode gasket 105; a cathode side diffuser layer 106; a fuel cell separator plate 108 comprising; and a pair of gaskets 109a, 109b; the separator plate having a first edge 110; a second, opposing, edge 111 (see [0023-0024]); 
wherein the separator plate defines a series of airflow channels (see channels 112, 113) extending longitudinally between the first and second opposing edges of the separator plate (see FIG 1; see also [0023-0030]);
wherein the separator plate comprises non-linear airflow channels (see embodiment in FIG 8 with channels 812, 813; see also [0053-0060]) having a width (w)-configured with facing walls formed from a linked series of bumps 820 opposite to corresponding recesses 821 in the facing channel walls (see FIG 8); wherein the distance between the first and second opposing edges corresponds to a channel length l; wherein the linked series of bumps and recesses run the entire channel length l, and the linked series of bumps and recesses are formed as a sinusoidal 
GURNEY is silent to the sinusoidal wave running the entire channel length. HALTINER is relied upon for its teaching plates 110, 112, 114, 116 for fuel cell stack 24 having etchings, chevrons, channels, or serpentines patterns 120, 124 (see [0020-0024]) thereacross. One having ordinary skill in the art as of the effective filing date of the claimed invention would be motivated to modify GURNEY with the teaching of HALTINER to extend the pattern thereacross the entire channel length in order to maximize the effect of such patterns inducing a swirl into the gas flow, improving heat transfer, and enhancing exposure of gas molecules to a catalyst (see HALTINER [0020-0024]).
While the prior art is silent to the particular failure load of the chicane-like structures (see GURNEY FIG 8; see also GURNEY [0055]) when compared to the failure load of straight channels (see GURNEY [0028-0029]; see also FIGs 1-2), as there is no structural distinction between the claimed structure and that of the prior art (see channels 812, 813 having chicane-like structures in FIG 8 of GURNEY extending thereacross the plate as taught in HALTINER), the functional limitation of the sinusoidal wave having significantly higher failure load in comparison to straight channels would be met (see MPEP 2114).
 Regarding Claim 2, GURNEY teaches the separator plate defining the series of airflow channels with a plurality of corrugations 201 (see FIG 2), each corrugation 201 in the separator plate 108 comprising a crest 213 and a trough 214 defining the air flow channels 112, 113; and the separation between a pair of adjacent crests 213 or between a pair of adjacent troughs 214 corresponds to a channel width w (see [0025]).  
Regarding Claim 3, GURNEY teaches the amplitude hb (see height) being 0.2, 0.3, 0.4, 0.5, 0.6, 0.7, 0.8, 0.9, 1.0, 1.1, 1.2, 1.3, 1.4, or 1.5 times the channel width w (see [0030] wherein exampled embodiment has channel width 2.05 mm for oxidant and cooling channels 114 and a height of 1.4 mm; 2.05 mm/1.4 mm ≈ 1.5).
Regarding Claims 4 and 5, GURNEY teaches the frequency being 1, 2, 2.5, 3, 3.5, 4, 4.5, 5, 5.5, 6, 6.5, 7, 7.5, or 8 complete cycles of the sinusoidal wave for the channel length l (see FIG 8 showing two complete cycles) and the tangents to the sinusoidal waves being substantially perpendicular to the first and second opposing edges (see annotated FIG 8 below).  

    PNG
    media_image4.png
    461
    604
    media_image4.png
    Greyscale

Regarding Claim 8, GURNEY teaches the frequency being about 3 complete cycles of the sinusoidal wave for the channel length l (see FIG 8 showing two complete cycles).  HALTINER is relied upon for its teaching plates 110, 112, 114, 116 for fuel cell stack 24 having the patterns 120, 124 (see [0020-0024]) thereacross the plate. It would be obvious to one skilled in the art as of the effective filing date of the claimed invention to modify the wave feature taught in GURNEY to stretch across the entire length of the plate as taught in HALTINER in order to take advantage of the improvements wave patterns have by being 
Regarding Claims 9 and 18, GURNEY is silent to the heat transfer of the wave plate as compared to the straight airflow paths. HALTINER teaches the patterns 120, 124 thereacross plates 110, 112, 114, 116 as swirling the flow of gases and may improve the transfer of heat (see [0020-0024]) however is not specific to the sinusoidal wave running the entire channel length having significantly better heat transfer than separator plates having some straight airflow paths,  however, as the prior art teaches a substantially identical structure to that of the claims, it would be reasonable for one skilled in the art to conclude that the wave feature taught in GURNEY in further view of HALTINER achieves the level of heat transfer required to meet the limitations of the claim (see MPEP 2112).
Regarding Claims 10, GURNEY teaches the amplitude hb being about 0.5 times the channel width w (see [0030] wherein the embodiment examples a channel width of approximately 2.05 mm for oxidant and cooling channels and having a height of 1.4 mm; wherein 2.05 mm * 0.5 = 1.0 which is approximately 1.4 mm).  
Regarding Claims 11, GURNEY teaches an embodiment wherein there is a channel width of approximately 2.05 mm for oxidant and cooling channels and the channel has a height of 1.4 mm (see [0030]). Lacking description in the instant disclosure regarding the evaluation of the term “about” it would not be unreasonable to conclude that as 1.4 mm is in close proximity to 2.04 mm, GURNEY meets the limitations of the claim.
Regarding Claims 10-13, the prior art is silent to the wavelength of the sinusoidal wave relative to the width of the channel. However, as GURNEY in view of HALTINER teaches a separator of appreciable structure to that of the claims and a separator substantially identical to those disclosed in the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2016/0211533 A1 teaches a fuel cell stack having a simple structure involving wave-like first fuel gas flow passages of the first power generation unit and wave-like first fuel gas flow passages of the second power generation unit set to mutually different phases in order to suppress variation in the gas flow distribution and the pressure loss as much as possible, and improve the power generation performance.
US 2011/0300465 A1 teaches a fuel cell assembly having metal separators 14, 18 and 20 with recesses and protrusions in sectional view, which are formed by press-molding a thin metal plate in a wave-like shape.
GB 2565370 A teaches a fuel cell unit wherein there is a plurality of stacked flow plate assemblies comprising corrugated flow plates.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



/JENNA SHULMAN/Examiner, Art Unit 1723


/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723